         Case 2:18-cv-00091-CRE Document 22 Filed 08/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 FRANK DONTE BOOKER,                           )
                                                     Civil Action No. 2: 18-cv-0091
                                               )
             Petitioner,                       )
                                               )
                                                     Chief United States Magistrate Judge
 v.                                            )
                                                     Cynthia Reed Eddy
                                               )
 SUPERINTENDENT MARK CAPOZZA,                  )
 THE ATTORNEY GENERAL OF THE                   )
 STATE OF PENNSYLVANIA, and THE                )
 DISTRICT ATTORNEY OF                          )
 ALLEGHENY COUNTY,                             )
                                               )
            Respondents.                       )

                                     AMENDED ORDER

       AND NOW, this 13th day of August, 2020, for the reasons set forth in the accompanying

Memorandum Opinion, the Petition for Writ of Habeas Corpus is DENIED. A certificate of

appealability is likewise DENIED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rule of Appellate Procedure.


                                                     s/ Cynthia Reed Eddy
                                                     Cynthia Reed Eddy
                                                     Chief United States Magistrate Judge

cc:    FRANK DONTE BOOKER
       LJ8774
       48 Overlook Dr.
       LaBelle, PA 15450
       (via U.S. First Class Mail)

       C. Leon Sherman
       Allegheny County District Attorney
       (via ECF electronic notification)
                                               1
